DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Jarosinski et al. (U.S. Patent Application Publication 2018/0045816).
Regarding claims 1-4, 7-10, Jarosinski et al. disclose (Figs. 4) a method and a device (10) for detecting time-resolved optical data, the device comprising: a sensor (460) comprising a number of detection elements configured to detect a light signal in a single photon regime (APD or SiPM); a timing circuit (488) connected to said number of detection elements through a common line; and a control module (480) connected to said sensor, said control module (103) being configured to selectively enable (“activate”; [0052]-[0053]) said detection elements of said sensor (101) according to a set of enabling patterns (“pattern”, [0053]), wherein said timing circuit is configured to measure a time of arrival of an output signal from said detection elements on said common line, said output signal being indicative of the detection of a photon of said light signal by any of said enabled detection elements.  The enabling is repeated as the device is automated and works for more than on iteration.  Since the activation pattern of Jarosinksi et al. is based on the illumination pattern, as understood, it is based on a required spatial resolution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski et al. in view of Miura (U.S. Patent Application Publication 2020/0335546).
Regarding claim 6, Jarosinski et al. disclose the claimed invention as set forth above.  Jarosinski et al. do not disclose an OR gate connected to different subsets of detection elements and respective timing circuits as claimed.  Miura teaches (Fig. 5) a subset of detection elements (rows) are connected to a respective OR gate and a timing circuit (TDC).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Jarosinski et al. in view of Miura to obtain row-by-row calculations as taught, known and predictable.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski et al. in view of Kappel et al. (U.S. Patent Application Publication 2020/0379095).
Regarding claim 5, Jarosinski et al. disclose the claimed invention as set forth above.  Jarosinski et al. do not disclose single OR connected to all the detection elements and the timing circuit.  Kappel et al. teach ([0118]) a singled OR connection connecting a timing circuit and detection elements.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Jarosinski et al. in view of Kappel et al. to simplify and reduce parts of the device as taught, known and predictable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878